Title: To George Washington from Colonel William Grayson, 1 April 1777
From: Grayson, William
To: Washington, George



Dr Sir.
Dumfries [Va.] Aprill 1st 1777.

I return’d the day before yesterday from Maryland, & am sorry to inform you that the recruiting service in that quarter does not by any means answer my expectations or wishes; Mr Smallwood & Mr Jones will I think (from present appearances) succeed; but Mr Tilly & Mr Brown have not got a man; the latter has resign’d his commission & return’d the bounty money for that reason; I wrote you by the last post an answer to your letter of the first of March from Morris town; I also put a letter in the Post office here, dated the 26th of January, acquainting you among things, that I had clos’d with Major Ross and had not spoke to Majr Frazer on the subject; I also wrote the 13th of March from Winchester by General Muhlenburgh, inclosing a list of the officers, whom we had appointed; I mention these circumstances, lest my last letter should meet with the fate of that of the 26th of Jany; I likewise send for the same reason, the Post master’s certificate, respecting my letter & that of Col. Powell, to the end that the person, who takes up your letters in Philada may make some enquiry about the matter; In my opinion, it is of the utmost importance, that the letters directed to you, should proceed without delay or interruption to Head Quarters; & therefore I should conceive, the sooner a stop is

put to the practice of intercepting your letters the better; if the Post masters oath here added to Col. Powell’s & mine, will be of any service in convicting any of the Post masters, they can be had immediately.
In my last letter to you by post, I mentioned that Congress had furnished me with cloth for three hundred suits & had also supplied me, with money to purchase up several articles for the regiment, & that I thought we should get every thing necessary here, except blankets; lest this should be understood in a larger extent than I intended I beg leave to observe, that I only mean’t such things, as would enable us to march as far [as] Philada; We must still depend on being supplied there with arms Cartridge boxes Camp kettles Tents, & some more Cloth.
Dr Alexander the regimental surgeon has offered me his medicines for the use of our battalion, but I shall not purchase till I hear from you, as I do not know whether such articles as are necessary for the army, have not been imported by the Continent on cheaper terms, than his can be procured at; & if this is the case, I make no doubt but the medicines are better in quality than his, which have been in the country for some time.
Inclos’d is a letter from Mr Washington wherein he mentions his sons declining to accept of the appointment which was offered; The reason of his not being placed more to his satisfaction, was that I did not recieve your letter, till after all the appointments were made, except the one offered to him; I take the earliest opportunity in my power to acquaint you of this circumstance, that you may provide for him in some other regiment.
With respect to reducing the companies from ten to eight, you may depend it shall be done; indeed the thing will execute itself; at the same time I could have wished to have been allowed the liberty of having ten companies, which I understand is the case with all the Virginia regiments.
I have just now understood that there are orders for all the Georgia officers & their parties to march immediately to their own State; & I also hear that the three State regiments are nearly complete; these circumstances induces me to hope I shall shortly have it in my power to send you, more pleasing accounts of our success in recruiting.
General Weedon has (I am informd by Mr Graham), recommended innoculation to the soldiers of this regiment before their departure; alledging the difference of expence; the danger of getting it on the road, & the difficulty of having it done at Baltimore Philada or Wilmington on acct of the numbers there already; however this I have not done, nor shall I do it untill I know your determination, except in the instance of part of a small party of Capt. Moore’s men, who are posted

here to guard the Hessian Field Officers in lieu of the Militia, with whose conduct towards them, they were much dissatisfyed. Most Sincerely Wishing you Health & Success am yr Affect. frd & Most Obedt Servt

Willm Grayson

